DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite because it is unclear how many electric ranges are being claimed. In other words it is unclear whether the recitation “an electric range” is referring to the electric range recited in claim 1 or to some other element.


Appropriate correction/explanation is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Le Blanc (U.S. Pat. Pub. No. 20180303267 A1).
Regarding claim 16, Le Blanc teaches a safety cooking vessel for cooking food on an electric range comprising:
(901) having at least a cookware surface, a bottom portion, and a handle (903);
a safety stem (905) coupled to the bottom portion of the cooking body, wherein the safety stem includes a stem body, a first keyed member (1003) disposed along a first end of the stem body, and a second keyed member (1001) disposed along a second end of the stem body, wherein the second keyed member engages with a bottom stem locking member disposed within a safety cooktop of the electric range, preventing the safety cooking vessel from tipping over when the second keyed member is fastened to the bottom stem locking member.
	Regarding claim 18, Le Blanc teaches a safety cooktop of an electric range for heating a safety cooking vessel having a stem body and a second keyed member disposed along a second end of the stem body, the safety cooktop comprising:
 	a planar cooking surface (surface of 1005) disposed on a top portion of the electric range (Fig. 7);
 	a bottom stem locking member (1001) disposed within a topside portion of the planar cooking surface (surface of 1005), wherein the bottom stem locking member is configured to receive the second keyed member.
claim 19, Le Blanc teaches the second keyed member (905) prevents the safety cooking vessel (900) from tipping over when the second keyed member is fastened to the bottom stem locking member.
	Regarding claim 20, Le Blanc teaches the cooking range. However, Le Blanc is silent to disclose the range being the electric range includes an electric range having external heating elements, an electric range having internal heating elements, or an electric induction range.
 The Examiner takes the official notice that providing the electric range including external heating element, an internal heating element or an electric induction range are old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Le Blank utilized with the range including the internal or external heating element or with the induction range. The motivation would have been to prevent tip over of the vessel. Therefore, it would have been obvious to modify Le Blanc as specified in claim 20.

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
Claims 9 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of  an electric cooktop safety system. However, the prior art of record have failed to teach at least the combination of the electric cooktop safety system comprising: a safety cooking vessel having a safety stem coupled to a bottom portion of the safety cooking vessel, wherein the safety stem includes a stem body, a first keyed member disposed along a first end of the stem body, and a second keyed member disposed along a second end of the stem body;
and a safety cooktop of an electric range having a bottom stem locking member disposed within a topside portion of the safety cooktop, wherein the second keyed member is detachably coupled to the bottom stem locking member, preventing the safety cooking vessel from tipping over when the second keyed member is fastened to the bottom stem locking member as claimed in claim 1.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631